Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-15-00523-CR

                                         Daniel ORTEGA,
                                            Appellant

                                               v.
                                            The State
                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 436539
                        The Honorable Tommy Stolhandske, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 30, 2015

DISMISSED

           On August 31, 2015, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant did not file an amended certification or otherwise respond. The clerk’s record

does not contain a certification that shows the defendant has the right of appeal. To the contrary,

the trial court certification in the record states “this criminal case is a plea-bargain case, and the
                                                                                       04-15-00523-CR


defendant has NO right of appeal.” The clerk’s record shows the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant. Therefore,

the clerk’s record supports the trial court’s certification that defendant has no right of appeal. See

TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 25.2(d).


                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-